JONES, Justice.
The appellants, Skyline Estates Development, Inc., Thrasher Home Builders, Inc., J. H. Acton Building Corporation, Inc., Wallace K. Thrasher, and J.H. Acton, Sr., appeal from a summary judgment in favor of Thomas L. Foster on their claim against Foster alleging, among other things, breach of an alleged fiduciary duty owed to Skyline.
After a careful review of the record in this case, we find it apparent that the appellants’ claims asserted in this action should have been brought by a counterclaim in a prior action involving these parties. Therefore, the trial court’s judgment is due to be affirmed. See Rule 13(a), A.R.Civ.P.; and Mississippi Valley Title Insurance Co. v. Hardy, 541 So.2d 1057 (Ala.1989).
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.